
	

116 SJ 53 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to “Repeal of the Clean Power Plan; Emission Guidelines for Greenhouse Gas Emissions From Existing Electric Utility Generating Units; Revisions to Emission Guidelines Implementing Regulations”.
U.S. Senate
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		116th CONGRESS
		1st Session
		S. J. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2019
			Mr. Cardin introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public Works
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Environmental Protection Agency relating to Repeal of the Clean Power Plan; Emission Guidelines for Greenhouse Gas Emissions From Existing
			 Electric Utility Generating Units; Revisions to Emission Guidelines
			 Implementing Regulations.
	
	
 That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Repeal of the Clean Power Plan; Emission Guidelines for Greenhouse Gas Emissions From Existing Electric Utility Generating Units; Revisions to Emission Guidelines Implementing Regulations (84 Fed. Reg. 32520 (July 8, 2019)), and such rule shall have no force or effect.
		
